Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In view of the amendments, the additional prior art of Ryan (US 8,778,011) is being used in the 35 USC 103 rejections presented below.
Cancellation of claim 16 has overcome the previously presented claim objection and 35 USC 112a rejection of claim 16. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 and Claim 6 each includes “the struts” which lacks clear antecedent basis since “a plurality of interconnected struts” and “a series of proximal struts” are previously recited (see claim 1). Therefore, it is unclear which of the previously recited struts are being referenced in claims 5 and 6. For the purposes of claim interpretation, “the struts” in claims 5 and 6 is being treated as though it reads “the plurality of interconnected struts”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leanna et al. (US 2007/0270931) in view of Breme (US 6,057,031) and Ryan (US 8,778,011). Leanna discloses a stent assembly adapted to be implanted in a blood vessel comprising a body formed of a plurality of interconnected struts (i.e., strands of braid) that are attached to one another to form a plurality of cells or openings, wherein at least a portion of the body comprises polypropylene ([0021]) upgraded with a surface of titaniferous layer (i.e., titanium coating as per par. [0022]). The limitation “the titaniferous layer being provided on the body via a plasma-assisted chemical vapour deposition process” is considered a product-by-process limitation (See MPEP 2113 regarding product-by-process limitations). Leanna does not expressly disclose how the titaniferous layer is applied to the stent assembly, and it is unclear if the final structure necessitated by the product-by-process limitation (i.e., the final structure that necessarily results from applying a titaniferous layer via the process of plasma-assisted chemical vapour deposition) is present in the prior art of Leanna. 
However, Breme discloses that it is well known to apply a titaniferous layer to a vascular prosthesis made of polypropylene (col. 4, ll. 49-57) via a plasma-assisted chemical vapour deposition process (see entire document, esp. col. 1, ll. 50-col. 10; col. 4, ll. 17-38; col. 8, ll. 20-67; claim 6 of Breme) in order to avoid damage to the plastic substrate by the coating process and attain adequate adhesion of the titaniferous layer to the polypropylene substrate despite the extreme differences in the properties of the layer and the substrate. It would have been obvious to one of ordinary skill in the art to have modified the device of Leanna such that the titaniferous layer of the stent assembly of Leanna is provided by plasma-assisted chemical vapour deposition as taught by Breme in order to provide a titaniferous layer that has good adhesion to the polypropylene stent, avoids damage to the polypropylene stent, and has better corrosion resistance and biocompatibility (col. 4, ll. 17-38). 
Providing the titaniferous layer onto the polypropylene stent of Leanna via plasma-assisted chemical vapour deposition as taught by Breme results in a prosthesis having an interior substrate layer (e.g., layer comprising only polypropylene of stent body), a transition layer (layer where bonding between polypropylene and titanium carboxynitride occurs), a substrate layer (layer that only includes titanium carboxynitride) and a surface layer (i.e., portion of titanium carboxynitride coating formed at surface; this is consistent with the surface layer of the instant application illustrated in fig. 3 of instant application) in the same manner as the instant invention since both the instant invention and the prior art of Leanna in view of Breme provide the titaniferous layer onto the polypropylene body of the stent via a plasma-assisted chemical vapour deposition process. These layers are distinct at least by virtue of their radial location, but also by their chemical composition, which changes along the thickness of the titaniferous layer as taught by Breme (see figs. 1,2; see col. 6, line 45-col. 7 line 55 and claim 1 of Breme).
Leanna discloses that the stent may be a braided stent ([0020]), but does not expressly disclose that the struts include a series of proximal struts that form a proximal end of the stent, the proximal struts forming a series of triangles with a corresponding series of peaks extending around a proximal circumference of the stent assembly. 
Ryan discloses another braided stent, and further discloses a series of proximal struts that form a proximal end (114) of the stent and a series of distal struts that form a distal end (116) of the stent, the proximal struts (corresponding to 140,141, but formed at proximal end; figs. 1,2) forming a series of triangles (shapes above line a-a’ in fig. 3) with a corresponding series of peaks (150) extending around a proximal circumference of the stent assembly and the distal struts forming a series of triangles with a corresponding series of peaks (fig. 1) extending around a distal circumference of the stent assembly (col. 4, ll. 30-60). (Note: in the instant application, each “triangle” in the series of triangles formed by the proximal struts has only two sides – see fig. 1 of instant application’s publication US 2019/0274852 – like the prior art of Ryan.) Ryan discloses that the series of triangles with a corresponding series of peaks at each end of the stent advantageously provides soft crowns at the ends of the stent that are configured to bend or yield to adapt to a patient anatomy and to reduce the incidence of tissue perforations to a vessel wall (col. 1, ll. 49-55). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Leanna to construct the stent to include soft crowns at either end of the stent such that proximal struts form a series of triangles with a corresponding series of peaks extending around a proximal circumference of the stent as taught by Ryan in order to provide a soft crown at each end of the stent configured to bend or yield to adapt to a patient anatomy and to reduce the incidence of tissue perforations to a vessel wall.
Regarding claim 2, because of the plasma-assisted chemical vapour deposition process, at least a portion of the body comprises an outer surface of titanium carboxynitride (see abstract and claim 1 of Breme, noting that Boron is optional). 
Regarding claim 3, at least a portion of the body comprises both a flexible polypropylene portion and a biocompatible titanium layer (forming the titaniferous layer), since the layer is formed as a coating on the polypropylene stent.
Regarding claims 4-6, the body forms a cylindrical shape and the plurality of interconnected struts comprise a braided material (fig. 1, 3; [0020] of Leanna), the plurality of interconnected struts extending longitudinally and transversely relative to a long axis of the stent. Each strut (i.e., strand of braid) of the plurality of interconnected struts has both a longitudinal and transverse component to its movement (i.e., extension) from one end of the stent to the other.
Regarding claim 7, the plasma-assisted chemical vapour deposition process works with assistance of metal organics that decompose at a predetermined reaction temperature (col. 3, ll. 24-67 of Breme).
Regarding claim 8, the metal organics release the titaniferous layer onto the body of the stent assembly (col. 6, ll. 56-col. 7, ll. 4 of Breme).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KSH 6/2/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771